Name: Commission Directive 85/409/EEC of 11 July 1985 adapting to technical progress Council Directive 84/537/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  building and public works;  environmental policy
 Date Published: 1985-08-30

 Avis juridique important|31985L0409Commission Directive 85/409/EEC of 11 July 1985 adapting to technical progress Council Directive 84/537/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks Official Journal L 233 , 30/08/1985 P. 0020 - 0021 Spanish special edition: Chapter 15 Volume 6 P. 0082 Portuguese special edition Chapter 15 Volume 6 P. 0082 Finnish special edition: Chapter 15 Volume 7 P. 0059 Swedish special edition: Chapter 15 Volume 7 P. 0059 COMMISSION DIRECTIVEof 11 July 1985adapting to technical progress Council Directive 84/537/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks(85/409/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 84/537/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks (1) and in particular Article 6 thereof,Whereas, in view of experience gained and of the state of the art, it is now necessary to match the requirements of Annex I of Directive 84/537/EEC to the actual test conditions;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directive on the Determination of the Noise Emission of Construction Plant and Equipment, HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 84/537/EEC is hereby amended in accordance with the Annex to this Directive.Article 2The Member States shall, by 26 March 1986, adopt and publish the provisions required to comply with this Directive and shall forthwith inform the Commission thereof.Article 3This Directive is addressed to the Member States.Done at Brussels, 11 July 1985.For the CommissionStanley CLINTON DAVISMember of the Commission(1) OJ N ° L 300, 19. 11. 1984, p. 156. ANNEXAMENDMENTS TO ANNEX I TO THE DIRECTIVE 84/537/EEC6.1.4.Composition of the concretePoint 6.1.4 shall be reworded as follows:For one 50-kilogram sack of pure Portland cement, category 400 or equivalent:65 litres of ungraded, non-calcareous sand with grain size of 0,1 to 5 mm,115 litres of non-calcareous alluvial gravel with grain size of 5 to 25 mm,15 litres water,with possible adding of hardener.The cube shall be reinforced by 8-mm-diameter steel rods without ties, each rod being independent of the others; the design concept is illustrated in Figure 1.6.3.Measuring sitePoint 6.3 shall be reworded as follows:The measuring site must be flat and horizontal. This site, shall be of concrete or non-porous asphalt and shall be a minimum of 4 m in radius.6.4.1.Measuring surface, measuring distancePoint 6.4.1 shall be reworded as follows:The measuring surface to be used for the test shall be a hemisphere. The radius is given in the following table: >TABLE>Point 6.4.1 shall be followed by a new point 6.4.2.1 worded as follows:6.4.2.1.GeneralFor the measurements there shall be six measuring points, i.e. points 2, 4, 6, 8, 10 and 12, arranged as defined in section 6.4.2.2 of Annex I to Directive 79/113/EEC, with the variations in the value of z of points 2, 4, 6 and 8 as shown in the previous table.For testing the appliances, the geometric centre of the appliance shall be positioned vertically above the centre of the hemisphere.6.4.2.2.Measuring points6.4.2.2.is deleted.FIGURE 1 TEST BLOCKThe composition to be reworded as given in point 6.1.4 above.